COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

 Cause number:                      01-15-00181-CR
 Style:                             Patrick Dunbar Jesse
                                    v. The State of Texas
 Date motion filed:                 October 18, 2015
 Type of motion:                    Motion to Substitute Counsel
 Party filing motion:               Appellant
 Document to be filed:

Is appeal accelerated?         No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                                Current Due date:
           Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
           Other: _____________________________________
              Our opinion in this case issued on February 24, 2017. Because no timely motion for rehearing or motion for en
              banc reconsideration, or timely motion to extend time to file such a motion, was filed, our plenary power expired
              on April 25, 2017. See TEX. R. APP. P. 19.1(a). Accordingly, we dismiss appellant’s motion to substitute counsel.
              See TEX. R. APP. P. 19.3 (listing actions court may take after expiration of plenary power).




Judge's signature:     /s/ Terry Jennings
                       



Date: October 31, 2017